Citation Nr: 1824484	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of nonservice-connected pension benefits for the period of February 1, 2008 through November 30, 2012.  


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1946 to September 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which terminated the Veteran's nonservice-connected pension benefits effective February 1, 2008, finding that his countable income was excessive.  He claims that the termination was improper, and that the resultant overpayment of benefits was likewise improperly created.  In November 2014, the Veteran requested a hearing the Board; in March 2018, prior to the scheduled hearing date, his representative notified VA that the Veteran canceled the hearing request and desired that his appeal be decided on the evidence of record.  

In December 2012, the Veteran filed a VA Form 21-22a, appointing an attorney (his son) to be his representative, and initially it appeared that VA recognized him as such.  However, as observed on the VA Form 21-22a, the Veteran specifically indicated that he desired his son to represent him as his "attorney," rather than as an "individual providing representation under 38 C.F.R. § 14.630" (i.e., on a one-time basis for a single claim).  Given that his designated 'attorney" is not accredited by VA to represent claimants before VA, VA has reverted to acknowledging Missouri Veterans Commission (for which the Veteran had previously provided a properly executed VA Form 21-22 and has not specifically revoked such designation of representation) as his accredited representative, . 

A request for waiver of recovery of an overpayment of nonservice-connected pension benefits was received by the PMC in December 2012 [as recognized in the statement of the case (SIC) issued in October 2014], but such request has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The issue of whether the Veteran's income was excessive for payment (and his receipt) of nonservice-connected pension benefits for periods from February 1, 2009 through November 30, 2012 is REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDING OF FACT

For the period of February 1, 2008 through January 31, 2009, the Veteran's countable income for VA purposes, considering his earned/unearned income, unreimbursed medical expenses, and the five percent medical deductible, exceeded the income limit for the receipt of nonservice-connected VA pension benefits for that period.  


CONCLUSION OF LAW

The Veteran's countable income was excessive for his receipt of VA nonservice-connected pension benefits for the period of February 1, 2008 through January 31, 2009.  38 U.S.C. §§ 1521, 1522 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under the circumstances in this case, it is not the factual evidence that is dispositive , but rather the application of the law and regulations to undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (neither the duty to assist nor the duty to notify provisions of VCAA are implicated when the question is limited to interpretation and application of a statute). 

Regardless, VA administrative letters to the Veteran in June 2012 and December 2012 notified him of the termination of his nonservice-connected pension benefits effective February 1, 2008, and a March 2014 PMC letter notified him of the requirements for receiving pension benefits; he was informed that evidence was needed to show that his income was below the maximum allowable limits set by law (and that his net worth was not excessive for payment of pension).  He has demonstrated his knowledge of these requirement in various statements, wherein he argues that VA miscalculated his countable income, and that he did not owe the debt that had resulted from the retroactive termination of his benefits.  

Under 38 U.S.C. § 5103A, VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  He was afforded opportunity for, but canceled, a hearing.  The PMC has requested specific evidence from the Veteran concerning his family income, net worth, and medical expenses.  Over the course of the appeal, he responded to such requests with various statements concerning his income and medical expenses, to include furnishing copies of his federal tax returns.  He has not identified any pertinent evidence for VA to obtain on his behalf.  As the decision regarding nonservice-connected pension benefits is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not necessary.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C. §§ 1502, 1503, 1521.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled (or elderly) and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23(d)(4).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C. § 1521, as increased from time to time under 38 U.S.C. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a veteran with one dependent (e.g., spouse) is $14,643 effective December 1, 2007, and $15,493 effective December 1, 2008.  38 C.F.R. §  3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members).  38 U.S.C. § 1503(a)(8); 38 C.F.R. § 3.272(g).  For example, effective from December 1, 2007, those unreimbursed medical expenses in excess of $732, which is five percent of the maximum annual pension rate ($14,643) may be used to reduce total income.  

Analysis

The VA administrative action for which the Veteran has filed this appeal was the PMC's December 2012 termination of his nonservice-connected pension benefits, retroactive to February 1, 2008, on the basis that the Veteran's countable family income exceeded the maximum annual pension limit.  VA had conducted an Income Verification Match (IVM) with information from the Internal Revenue Service in relation to his pension award and discovered income that had not previously been reported by him.  

In statements, it has been contended that the PMC did not properly calculate his income and that the resulting overpayment in his account was created in error.  Therefore, the question presented here is whether his income was excessive for the purpose of payment of nonservice-connected pension benefits for the period of February 2008 through January 31, 2009.  (Subsequent periods are the subject of the remand below).  As explained below, it is the Board's judgment that his income was excessive for this one-year annualization period.  

In calculating his family income, the Board has considered the Veteran's reports of his income on annual Improved Pension Eligibility Verification Reports (EVRs) completed by him, copies of his federal tax returns submitted by him, a report received from the US Department of Agriculture that verified certain payments made to him in regard to a tobacco quota buyout (such data was reported by the Veteran on his tax returns), and reports from the Social Security Administration (SSA) concerning benefits he and his wife received.  Of note is the fact that in connection with his notice of disagreement in December 2012, the Veteran submitted copies of his federal tax returns, but that the PMC did not appear to consider the income reflected in the returns and instead (as shown with income calculations in the SOC) persisted in finding that the Veteran's countable income was excessive for receipt of pension payments.  Upon closer review of such calculations and the income listed in the tax returns, it appears that VA has double-counted some income.  Nevertheless, as shown below, upon reconsidering the evidence as a whole, the Board still finds that the Veteran's income is excessive for pension purposes for the year beginning February 1, 2008.

Notably, for pension entitlement purposes, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded (see 38 C.F.R. § 3.271).  The Veteran's income for 2008 consisted of Social Security payments to him and his wife ($5,428+$2,548=$7,976), income/dividends from banks ($6,161), and income related to his farm including a tobacco quota buyout ($2,033+$813=$2,846).  As to the income from sources other than SSA, the U.S. Department of Agriculture (USDA), in response to a VA request, provided evidence in November 2011 to show that it made annual payments of $1,060.50 to the Veteran in relation a tobacco quota buyout starting in January 2009 (such income is not actually counted until February 2009, the first of the month following receipt of income).  The unearned income from various banks amounted to $6,161, and the Veteran's farm-related income amounted to $813 indicated as a tobacco quota buyout payment, and $2,033 in profit from farming including the sale of livestock after subtracting his farm expenses such as repairs/maintenance and supplies (under 38 C.F.R. § 3.271(c) gross farm/business income may be reduced by the necessary operating expenses).  None of these income sources is listed as one that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  Thus, the Veteran's annual income amounts to $16,983 ($7,976+$6,161+$2,846) for the annualization year beginning February 1, 2008.   

Given the foregoing, the Veteran's annual income of $16,983 from February 1, 2008 clearly exceeded the maximum annual pension limit of $14,643 for a veteran with one dependent in effect from December 1, 2007.  

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  However, even with consideration of the Veteran's unreimbursed medical expenses for the period in question, his countable annual income would still exceed the maximum annual limits for purposes of receiving pension payments.  On his EVRs submitted in February 2008 and January 2009, the Veteran estimated unreimbursed medical expenses for 2008 as $5,000.  He did not itemize these expenses, and presumably they included his Medicare insurance premium for him and his wife.  Later, when asked to itemize his expenses for 2008, he submitted Medical Expense reports in March 2014, in which he indicated that he paid Medicare (Part B) premiums for himself in the amount of $1,198 and out-of-pocket prescription medication of $458 for himself.  Information obtained from the SSA indicates that in 2008 he paid Medicare premiums of $1,156 for himself and $1,024 for his wife, for a total of $2,180).  Therefore, by the Board's calculation his expenses were $2,638 ($2,180 in Medicare premiums plus $458 in medications).  After consideration of the five percent medical deductible of $732 (effective in December 2007) and $774 (effective in December 2008), the medical expenses he may use to reduce his household income is $1,906 (from February 2008) or $1,864 (from December 2008).  

Even factoring in the Veteran's medical expenses to reduce his income for the period at issue, his medical expenses would still be insufficient to offset his household income of $16,983 to the extent that his countable income would be below the pension limit.  His countable income for the period in question amounts to no less than $15,077 from February 1, 2008, which exceeds the maximum annual limit for receipt of pension of $14,643.  

Because the evidence in this case shows that the Veteran's countable income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, he does not meet the eligibility requirements for pension benefits for the period of February 1, 2008 through January 31, 2009, and to that extent his claim must be denied. 

The Board wishes to emphasize that VA's pension program is not one that provides for payments to all [wartime] veterans regardless of their financial circumstances or whether their inability to work is service-related.  Rather, it was established by Congress to provide veterans with qualifying service who meet disability or age requirements, and who lack adequate means to subsist, i.e., a sufficient income to meet minimal subsistence standards.  See 38 U.S.C. §§ 1503, 1513, 1521, 1522.  The Veteran has not shown he was so needy during the period of time in question.  While appreciative of his military service, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7. 


ORDER

The appeal to establish that the Veteran's income was not excessive for the purpose of payment of VA nonservice-connected pension benefits for the period of February 1, 2008 through January 31, 2009 is denied.


REMAND

As to the remaining issue of whether the Veteran's income was excessive for the purpose of payment of nonservice-connected pension benefits for the periods from of February 1, 2009 through November 30, 2012, the Board finds further development, particularly to re-calculate the Veteran's countable annual income for VA pension purposes, is necessary.  When the PMC terminated his pension benefits in December 2012 , it did so retroactively for the entire period from February 1, 2008 through November 30, 2012, and not just for the one annualization period from February 1, 2008 through January 31, 2009.  Nevertheless, it appears consideration was only given to whether the Veteran's income exceeded the maximum annual pension limit for the one annualization period from February 1, 2008 through January 31, 2009 (which was addressed in the decision, above), and not the succeeding annualization periods.  Moreover, the SOC issued in October 2014, did not review his income and unreimbursed medical expenses for periods after January 31, 2009.  It is paramount that a proper accounting be conducted here, given the Veteran's disagreement that he owes VA debt on account of the termination of his pension benefits.  He has essentially argued that the AOJ made errors in calculating his income for all the years he had received pension.  In fact, he submitted copies of his federal tax returns for each of the years, but the AOJ did not discuss the income reflected on the returns.  (If it should be determined that his countable income did not exceed the maximum annual pension limit after January 31, 2009, then the overpayment in his account will need to be reassessed.) 

In re-calculating his countable income, the AOJ should consider the income reported in the Veteran's federal tax returns for the calendar years of 2009, 2010, and 2011, as well as his statements concerning his 2012 income (he indicated that he did not file a tax return due to minimal income).  Additionally, the AOJ should consider the Veteran's unreimbursed medical expenses to include the Medicare premiums paid for him and his wife (as recorded on data records from SSA) as well as the costs of prescription medication reported on the Medical Expense reports in March 2014 (unreimbursed medical expenses reported on earlier EVRs appear to be estimated costs, given that they were all nearly static, at $4,800).  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate the claim of whether the Veteran's income was excessive for the purpose of payment of nonservice-connected pension benefits for the periods from February 1, 2009 through November 30, 2012.  In so doing, the AOJ should re-calculate family income and allowable expenses, with particular consideration of the following:  

(a) the income reported on his federal income tax returns for the calendar years of 2009, 2010, and 2011 (which includes his farm income and interest/dividends from the bank), as well as his statements concerning his 2012 income (he indicated that he did not file a tax return due to minimal income); and 

(b) the unreimbursed medical expenses to include the Medicare premiums paid for him and his wife (as confirmed on data records from the SSA) and the cost of prescription medication reported on the Medical Expense reports filed in March 2014 (the unreimbursed medical expenses of $4,800 reported on earlier EVRs are not itemized and merely purport to be estimated costs).  

If the decision remains adverse, the RO should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


